Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11: The limitation “the common ground being distinct from the first ground” is indefinite as it is unclear what Applicant is trying to claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (U.S. Publication No. 2012/0009884) in view of KOO et al. (U.S. Publication No. 2014/0184450).
Claims 1 and 11: A mobile device (fig. 5) comprising: a body frame (500), the body frame configured to structurally support a plurality of components of the mobile device; processing circuitry (104, fig. 1) affixed to the body frame; and a plurality of groups of antennas (512, 518 and 510, 538) with each group of antennas of the plurality of groups of 

The modified invention of Rao would have realized wherein the first feed element disposed within a first internal volume of the body frame formed by the first aperture (Since the housing includes the body frame, as explained above, the first and second feed elements would have been disposed within the housing as recited by the claim).
Claims 2 and 12: Rao discloses wherein the first antenna is configured with a grounding leg (closed end of slot 512) connected to the common ground, wherein the grounding leg is configured to provide grounding support for the second antenna (Since the entire element 502 makes up the first and second antenna, every part of 502 is interpreted to provide grounding support for any antenna).
Claims 3 and 13: The modified invention of Rao discloses wherein a part (upper right quadrant of 502) of the body frame is defined for the common ground, wherein the first aperture is formed by the part of the body frame (Rao, fig. 5), and wherein the first feed element is disposed within a first internal volume of the body frame, between the first aperture and a ground plane of the first antenna (Since the housing includes the body frame, as explained above in the rejection of claims 1 and 11, the first and second feed elements would have been disposed within the housing as recited by claim 3).  
Claim 4: Rao discloses wherein a part (upper right quadrant of 502) of the body frame is defined for the common ground, wherein part of the first aperture is formed by the part of the body frame (fig. 5); and wherein the first feed line and the first ground are integrally coupled to an inner surface of a wall of the mobile device (Since the housing includes the body frame, as explained above in the rejection of claims 1 and 11, the first 
Claims 5 and 14: The modified invention of Rao discloses wherein the second aperture is formed by the part of the body frame (Rao, fig. 5), and wherein the second feed element is disposed within a second internal volume of the body frame, between the second aperture and a second ground (502) of the second antenna (Since the housing includes the body frame, as explained above in the rejection of claims 1 and 11, the first and second feed elements would have been disposed within the housing as recited by claim 5).
Claim 6: Rao discloses wherein part of the second aperture is formed by the part of the body frame (fig. 5).  
Claims 7 and 15: Rao discloses wherein a part (upper right quadrant of 502) of the body frame is defined for the common ground, wherein part of the first aperture is formed by the part of the body frame (fig. 5) and part of the second aperture is formed by the part of the body frame (fig. 5).
Claim 8: Rao discloses wherein the part of the body frame is defined to separate the first aperture and the second aperture (fig. 5).  
Claims 9 and 17: Rao discloses wherein the first aperture part1 (straight slot 510) and the second aperture part (L-slot 518) are arranged on opposite sides of the common ground as being substantially coplanar (fig. 5).
Claims 10 and 18: The modified invention of Rao discloses wherein the body frame comprises at least one of: a desk top device chassis; a lap top device chassis; a set top device chassis; and a back cover or a hand held device chassis (KOO, fig. 4B).  
Claim 16:  The modified invention of Rao discloses wherein: the part of the body frame is defined to separate the first aperture and the second aperture (Rao, fig. 5); the first feed element is disposed within a first internal volume of the body frame, between the 
Claim 19: Rao discloses wherein at least one group of antennas of the plurality of groups of antennas comprises a multiple input and multiple output (MIMO) antenna (Rao, para. [0001]).  
Claim 20: Rao discloses wherein no more than one group of antennas of the plurality of groups of antennas2 (512, 518 and 534, 528) comprising the respective pair of antennas being adjacent to each other is arranged on a same edge side of the body frame (fig. 5).  
Claims 21 and 22: Rao discloses wherein the first antenna (522) is arranged within a radius of λ/2 of the second antenna3 (526) forming a reactive near-field coupling zone, wherein λ is a wavelength of signals transmitted by the second antenna (fig. 5).  

Response to Arguments
Applicant’s arguments with respect to the above rejected claims have been considered but are moot because Applicant’s arguments do not apply to the new grounds of rejected, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Robert Karacsony/          Primary Examiner, Art Unit 2845                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the rejection of claims 9 and 17 a new interpretation of Rao is being applied, wherein the claimed first antenna now corresponds with slot 510 instead of slot 512.
        2 In the rejection of claim 20 a new interpretation of Rao is being applied, wherein the claimed plurality of groups of antennas now corresponds with slots 534 and 528 instead of slots 510 and 538.
        3 In the rejection of claims 21 and 22 a new interpretation of Rao is being applied, wherein the claimed first antenna now corresponds with slot 522 instead of slot 512, and the claimed second antenna now corresponds with slot 526 instead of slot 518.